ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Quimba Software, Inc.                         )      ASBCA No. 59197
                                              )
Under Contract Nos. F30602-03-C-O 185         )
                    FA8740-05-C-0085          )

APPEARANCE FOR THE APPELLANT:                        Mr. Robert Dourandish
                                                      CEO

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Carol L. Matsunaga, Esq.
                                                      Senior Trial Attorney
                                                     Srikanti Schaffner, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Carson, CA

                                ORDER OF DISMISSAL

       For reasons indicated by one or both parties, the Board is unable to proceed with
disposition of the above appeal for an inordinate length of time due to factors not within
the control of the Board. Accordingly, the above appeal is hereby dismissed without
prejudice pursuant to Board Rule l 8(b ). Unless either party or the Board acts to reinstate
the appeal within one year from the date of this Order, the dismissal shall be deemed with
prejudice.

       Dated: 26 August 2014



                                                  &~
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59197, Appeal ofQuimba Software,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2